Butler App. No. CA2002-04-090. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry Granting Motion to Certify Conflict filed January 10, 2003:
“Where both a person and a corporation are named insureds in a commercial automobile liability policy, is there still ambiguity in the word ‘you’ as found by the Ohio Supreme Court in Scott-Pontzer v. Liberty Mut. Fire Ins. Co., 85 Ohio St.3d 660,1999-Ohio-292, with regard to the definition of Vho is an insured?’ ”
F.E. Sweeney, J., dissents.
Sua sponte, cause consolidated with 2003-0038, Goodlett v. Ohio Cas. Group, Butler App. No. CA2002-04-090.
F.E. Sweeney, J., dissents.